
	

114 HR 5268 IH: Medicare Beneficiary Enrollment Improvement Act
U.S. House of Representatives
2016-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5268
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2016
			Mr. McDermott introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for improvements to the Welcome to Medicare package, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Medicare Beneficiary Enrollment Improvement Act. 2.Updating the Welcome to Medicare package (a)In generalNot later than 12 months after the last day of the period for the request of information described in subsection (b) the Secretary of Health and Human Services shall, taking into consideration information collected pursuant to subsection (b), update the information included in the Welcome to Medicare package to include information, presented in a clear and simple manner, about options for receiving benefits under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.), including through the original medicare fee-for-service program under parts A and B of such title (42 U.S.C. 1395c et seq., 42 U.S.C. 1395j et seq.), Medicare Advantage plans under part C of such title (42 U.S.C. 1395w–21 et seq.), and prescription drug plans under part D of such title (42 U.S.C. 1395w–101 et seq.). The Secretary shall make subsequent updates to the information included in the Welcome to Medicare package as appropriate.
 (b)Request for informationNot later than six months after the date of the enactment of this Act, the Secretary of Health and Human Services shall request information, including recommendations, from stakeholders (including patient advocates, issuers, and employers) on information included in the Welcome to Medicare package, including pertinent data and information regarding enrollment and coverage for Medicare eligible individuals.
			
